Fourth Court of Appeals
                                         San Antonio, Texas
                                                March 14, 2018

                                             No. 04-17-00796-CR

                                         Russel Dean HANSHAW, 1
                                                 Appellant

                                                         v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR8144
                            The Honorable Joey Contreras, Judge Presiding

                                                     ORDER

        Appellant’s Request for Remand and Correction of the Trial Court’s Certification of
Appellant’s Right to Appeal is GRANTED IN PART. It is ORDERED that the judgment and all
court documents in Trial Court No. 2014CR8144 in the 187th Judicial District Court be reformed
to reflect appellant’s surname as “Harshaw.” In accordance with this court’s opinion of this date,
this appeal is DISMISSED. See TEX. R. APP. P. 25.2(d).

        It is so ORDERED on March 14, 2018.

                                                          _____________________________
                                                          Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.

                                                          _____________________________
                                                          Keith E. Hottle, Clerk of Court




1
  The record before this court refers to the appellant as Russel Dean Hanshaw, however, the Texas Identification Card
included in the clerk’s record reads Russell Dean Harshaw.